


                                        
                
Exhibit 10.1
INTEL CORPORATION
2006 EQUITY INCENTIVE PLAN
STANDARD TERMS AND CONDITIONS RELATING TO RESTRICTED STOCK UNITS GRANTED ON AND
AFTER JANUARY 23, 2014 UNDER THE INTEL CORPORATION 2006 EQUITY INCENTIVE PLAN
(standard OSU program)


1.
TERMS OF RESTRICTED STOCK UNIT

Unless provided otherwise in the Notice of Grant, these standard terms and
conditions ("Standard Terms") apply to Restricted Stock Units (“RSUs”) granted
to you, a U.S. employee, under the Intel Corporation 2006 Equity Incentive Plan
(the "2006 Plan"). Your Notice of Grant, these Standard Terms and the 2006 Plan
constitute the entire understanding between you and Intel Corporation (the
“Corporation”) regarding the RSUs identified in your Notice of Grant.
2.
VESTING OF RSUs

Provided that you remain continuously employed by the Corporation or a
Subsidiary on a full time basis from the Grant Date specified in the Notice of
Grant through the vesting date that is three years and one month after the grant
date (as specified in the Notice of Grant), then as of the vesting date the RSUs
shall vest and be converted into the right to receive the number of shares of
the Corporation’s Common Stock, $.001 par value (the “Common Stock”), determined
by multiplying the Target Number of Shares as specified on the Notice of Grant
by the conversion rate as set forth below, and except as otherwise provided in
these Standard Terms. If a vesting date falls on a weekend or any other day on
which the NASDAQ Stock Market ("NASDAQ") is not open, affected RSUs shall vest
on the next following NASDAQ business day.
RSUs will vest to the extent provided in and in accordance with the terms of the
Notice of Grant and these Standard Terms. If your status as an Employee
terminates for any reason except death, Disablement (defined below) or
Retirement (defined below), prior to the vesting date set forth in your Notice
of Grant, your unvested RSUs and dividend equivalents will be cancelled.
3.
CONVERSION OF RSUs

(a)
The conversion rate of RSUs into the right to receive a number of shares of
Common Stock depends on the Corporation’s Total Stockholder Return (“Intel TSR”)
relative to the Total Stockholder Return of the Tech 15 (“Tech 15 TSR”) at the
end of the Performance Period, as those terms are defined in this section 3. The
conversion rate of RSUs into the right to receive a number of shares of Common
Stock shall be determined in accordance with following:

(1)
If the Intel TSR and Tech 15 TSR are within 1 percentage point, the conversion
rate shall be 100%.

(2)
If the Intel TSR is greater than the Tech 15 TSR, the conversion rate shall be
100% plus four times the difference in percentage points; provided that the
maximum conversion rate is 200%.

(3)
If the Tech 15 TSR is greater than the Intel TSR, the conversion rate shall be
100% minus two times the difference in percentage points; provided that, if the
Tech 15 TSR exceeds the Intel TSR by more than 25 percentage points, then the
conversion rate shall be 0%.

(4)
In the event that the conversion rate results in the right to receive a partial
share of Common Stock, the conversion rate shall be rounded down so that the
RSUs shall not convert into the right to receive the partial share.





--------------------------------------------------------------------------------




By way of illustration, assume the Tech 15 TSR is 100%. If the Intel TSR equals
100.5%, the conversion rate is 100%, so that your RSUs convert into the right to
receive 100% of the Target Number of Shares. If the Intel TSR is 105%, the
difference is 5 percentage points and the conversion rate is 120%, so that your
RSUs convert into the right to receive 120% of the Target Number of Shares. If
the Intel TSR is 90%, the difference is 10 percentage points and the conversion
rate is 80%, so that your RSUs convert into the right to receive 80% of the
Target Number of Shares. If the Intel TSR is 70%, the difference is more than 25
percentage points, so the conversion rate is 0%
(b)
Intel TSR is a percentage (to the third decimal point) derived by:

(1)
A numerator that is difference between the average closing sale price of Common
Stock during the 3 months following and including the grant date subtracted from
the average closing sale price of Common Stock during the 3 months prior to and
including the end of the Performance Period, plus any dividends paid or payable
with respect to a ex-dividend date that occurs during the Performance Period;
and

(2)
A denominator that is the average closing sale price of Common Stock during the
3 months following and including the grant date.

(c)
Tech 15 TSR is the median TSR of the fifteen technology companies included in
the Corporation’s peer group for determining executive compensation, as
determined by the Compensation Committee prior to the grant date, and regardless
of any subsequent change after the grant date.

TSR of each stock for purposes of the Tech 15 TSR is a percentage (to the third
decimal point) derived by:
(1)
A numerator that is the difference between the weighted average closing sale
price of common stock during the 3 months following and including the grant date
subtracted from the weighted average closing sale price of common stock during
the 3 months prior to and including the end of the Performance Period, plus any
dividends paid or payable with respect to an ex-dividend date that occurs during
the Performance Period; and

(2)
A denominator that is the average closing sale price of common stock during the
3 months following and including the grant date; and

(d)
For purposes of determining TSR of any company (including the Corporation):

(1)
Any dividend paid or payable in cash shall be valued at its cash amount (without
any deemed reinvestment and without any adjustments for applicable taxes or tax
withholding). Any dividend paid in securities with a readily ascertainable fair
market value shall be valued at the market value of the securities as of the
dividend ex-dividend date. Any dividend paid in other property shall be valued
based on the value assigned to such dividend by the paying company for tax
purposes.

(2)
Any company included in the Tech 15 TSR on the grant date that does not have a
stock price that is quoted on a national securities exchange at the end of the
Performance Period will be factored into the median calculation based on its TSR
from the grant date until the last date on which its stock price was last quoted
on a national securities exchange in the United States.

(3)
The Compensation Committee may equitably adjust a company's TSR for equity
restructuring transactions such as, but not limited to, a stock split,
combination of shares, extraordinary dividend of cash and/or assets,
recapitalization or reorganization.

(4)
Any company included in the Tech 15 TSR on the grant date that has a price of
stock or a price of a security backed by stock that is quoted on a national
securities exchange in the United States and on a national securities exchange
outside the United States will be factored into the median calculation based on
its price of stock or a price of a security backed by stock quoted on the
national securities exchange in the United States.





--------------------------------------------------------------------------------




(e)
Performance Period is the period beginning with the grant date and ending three
years later on the third anniversary of the grant date. If the third anniversary
of the grant date falls on a weekend or any other day on which the NASDAQ is not
open, the Performance Period shall end on the next following NASDAQ business
day. If for any reason the Corporation (including any successor corporation)
ceases to have its stock price quoted on a national securities exchange, the
Performance Period shall end as of the last date that the stock price is quoted
on a national securities exchange.

4.
DIVIDEND EQUIVALENTS

Dividend equivalents will vest at the same time as their corresponding RSUs and
convert into the right to receive shares of Common Stock. Dividend equivalents
will be paid on the number of shares of the Corporation’s Common Stock into
which this RSU is converted by determining the sum of the dividends paid or
payable on such number of shares of Common Stock with respect to each
ex-dividend date that occurs between the Grant Date and the vesting date
specified in the Notice of Grant (without any interest or compounding), divided
(to the third decimal point) by the average of the highest and lowest sales
prices of the Common Stock as reported by NASDAQ on the last day of the
Performance Period. The quotient derived from the previous sentence shall be
rounded down so that dividend equivalents will convert into the right to receive
whole shares of Common Stock.
5.
SETTLEMENT INTO COMMON STOCK

Shares of Common Stock will be issued or become free of restrictions as soon as
practicable following the vesting date of the RSUs and dividend equivalents,
provided that you have satisfied your tax withholding obligations as specified
under Section 11 of these Standard Terms and you have completed, signed and
returned any documents and taken any additional action that the Corporation
deems appropriate to enable it to accomplish the delivery of the shares of
Common Stock. The shares of Common Stock will be issued in your name (or may be
issued to your executor or personal representative, in the event of your death
or Disablement), and may be effected by recording shares on the stock records of
the Corporation or by crediting shares in an account established on your behalf
with a brokerage firm or other custodian, in each case as determined by the
Corporation. In no event will the Corporation be obligated to issue a fractional
share.
Notwithstanding the foregoing, (i) the Corporation shall not be obligated to
deliver any shares of the Common Stock during any period when the Corporation
determines that the conversion of a RSU or the delivery of shares hereunder
would violate any laws of the United States or your country of residence or
employment and/or may issue shares subject to any restrictive legends that, as
determined by the Corporation’s counsel, is necessary to comply with securities
or other regulatory requirements, and (ii) the date on which shares are issued
or credited to your account may include a delay in order to provide the
Corporation such time as it determines appropriate to calculate Intel TSR and
Tech 15 TSR, for the Committee (as defined below) to certify performance
results, to calculate and address tax withholding and to address other
administrative matters. The number of shares of Common Stock into which RSUs and
dividend equivalents convert as specified in the Notice of Grant shall be
adjusted for stock splits and similar matters as specified in and pursuant to
the 2006 Plan.
6.
SUSPENSION OR TERMINATION OF RSU FOR MISCONDUCT

If at any time the Committee of the Board of Directors of the Corporation
established pursuant to the 2006 Plan (the "Committee"), including any
Subcommittee or “Authorized Officer” (as defined in Section 8(a)(vi) of the 2006
Plan) notifies the Corporation that they reasonably believe that you have
committed an act of misconduct as described in Section 8(a)(vi) of the 2006 Plan
(embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
Corporation, breach of fiduciary duty or deliberate disregard of Corporation
rules resulting in loss, damage or injury to the Corporation, an unauthorized
disclosure of any Corporation trade secret or confidential information, any
conduct constituting unfair competition, inducing any customer to breach a
contract with the Corporation or inducing any principal for whom the Corporation
acts as agent to terminate such agency relationship), the vesting of your RSUs
and dividend equivalents may be suspended pending a determination of whether an
act of misconduct has been committed. If the Corporation determines that you
have committed an act of misconduct, all RSUs and dividend equivalents not
vested as of the date the Corporation was notified that you may have committed
an act of misconduct shall be cancelled and neither you nor any beneficiary
shall be entitled to any claim with respect to the RSUs and dividend equivalents
whatsoever. Any determination by the Committee or an Authorized Officer with
respect to the foregoing shall be final, conclusive, and binding on all
interested parties.




--------------------------------------------------------------------------------




7.
TERMINATION OF EMPLOYMENT

Except as expressly provided otherwise in these Standard Terms, if your
employment by the Corporation terminates for any reason, whether voluntarily or
involuntarily, other than on account of death, Disablement (defined below) or
Retirement (defined below), all RSUs and dividend equivalents not then vested
shall be cancelled on the date of employment termination, regardless of whether
such employment termination is as a result of a divestiture or otherwise. For
purposes of this Section 7, your employment with any partnership, joint venture
or corporation not meeting the requirements of a Subsidiary in which the
Corporation or a Subsidiary is a party shall be considered employment for
purposes of this provision if either (a) the entity is designated by the
Committee as a Subsidiary for purposes of this provision or (b) you are
specifically designated as an employee of a Subsidiary for purposes of this
provision.
For purposes of this provision, your employment is not deemed terminated if,
prior to sixty (60) days after the date of termination from the Corporation or a
Subsidiary, you are rehired by the Corporation or a Subsidiary on a basis that
would make you eligible for future grants of Intel RSUs and dividend
equivalents, nor would your transfer from the Corporation to any Subsidiary or
from any one Subsidiary to another, or from a Subsidiary to the Corporation be
deemed a termination of employment.
8.
DEATH

Except as expressly provided otherwise in these Standard Terms, if you die while
employed by the Corporation, your RSUs and dividend equivalents will become one
hundred percent (100%) vested.
9.
DISABILITY

Except as expressly provided otherwise in these Standard Terms, if your
employment terminates as a result of Disablement, your RSUs and dividend
equivalents will become one hundred percent (100%) vested upon the later of the
date of your termination of employment due to your Disablement or the date of
determination of your Disablement.
For purposes of this Section 9, “Disablement” shall be determined in accordance
with the standards and procedures of the then-current Long Term Disability Plan
maintained by the Corporation or the Subsidiary that employs you, and in the
event you are not a participant in a then-current Long Term Disability Plan
maintained by the Corporation or the Subsidiary that employs you, “Disablement”
shall have the same meaning as disablement is defined in the Intel Long Term
Disability Plan, which is generally a physical condition arising from an illness
or injury, which renders an individual incapable of performing work in any
occupation, as determined by the Corporation.
10.
RETIREMENT

Except as expressly provided otherwise in these Standard Terms, if your
employment terminates as a result of Retirement, your RSUs and dividend
equivalents will become one hundred percent (100%) vested upon the date of your
Retirement. For purposes of this Section 10, “Retirement” shall mean:
(a)
You terminate employment with the Corporation at or after age 60 (“Standard
Retirement”); or

(b)
You terminate employment with the Corporation and as of the termination date
your age plus years of service (in each case measured in complete, whole years)
equals or exceeds 75 (“Rule of 75”).

11.
TAX WITHHOLDING

RSUs and dividend equivalents are taxable upon vesting based on the Market Value
on the date of vesting. To the extent required by applicable federal, state or
other law, you shall make arrangements satisfactory to the Corporation for the
payment and satisfaction of any income tax, social security tax, payroll tax, or
payment on account of other tax related to withholding obligations that arise by
reason of vesting of a RSU and, if applicable, any sale of shares of the Common
Stock. The Corporation shall not be required to issue or lift any restrictions
on shares of the Common Stock pursuant to your RSUs and dividend equivalents or
to recognize any purported transfer of shares of the Common Stock until such
obligations are satisfied.




--------------------------------------------------------------------------------




Unless provided otherwise by the Committee, these obligations will be satisfied
by the Corporation withholding a number of shares of Common Stock that would
otherwise be issued under the RSUs and dividend equivalents that the Corporation
determines has a Market Value sufficient to meet the tax withholding
obligations. In the event that the Committee provides that these obligations
will not be satisfied under the method described in the previous sentence, you
authorize UBS Financial Services Inc., or any successor plan administrator, to
sell a number of shares of Common Stock that are issued under the RSUs and
dividend equivalents, which the Corporation determines is sufficient to generate
an amount that meets the tax withholding obligations plus additional shares to
account for rounding and market fluctuations, and to pay such tax withholding to
the Corporation. The shares may be sold as part of a block trade with other
participants of the 2006 Plan in which all participants receive an average
price. For this purpose, "Market Value" will be calculated as the average of the
highest and lowest sales prices of the Common Stock as reported by NASDAQ on the
day your RSUs and dividend equivalents vest. The future value of the underlying
shares of Common Stock is unknown and cannot be predicted with certainty.
You are ultimately liable and responsible for all taxes owed by you in
connection with your RSUs and dividend equivalents, regardless of any action the
Corporation takes or any transaction pursuant to this Section 11 with respect to
any tax withholding obligations that arise in connection with the RSUs and
dividend equivalents. The Corporation makes no representation or undertaking
regarding the treatment of any tax withholding in connection with the grant,
issuance, vesting or settlement of the RSUs and dividend equivalents or the
subsequent sale of any of the shares of Common Stock underlying the RSUs and
dividend equivalents that vest. The Corporation does not commit and is under no
obligation to structure the RSU program to reduce or eliminate your tax
liability.
12.
RIGHTS AS A STOCKHOLDER AND RESTRICTIONS

Your RSUs and dividend equivalents may not be otherwise transferred or assigned,
pledged, hypothecated or otherwise disposed of in any way, whether by operation
of law or otherwise, and may not be subject to execution, attachment or similar
process. Any attempt to transfer, assign, hypothecate or otherwise dispose of
your RSUs and dividend equivalents other than as permitted above, shall be void
and unenforceable against the Corporation.
You will have the rights of a stockholder only after shares of the Common Stock
have been issued to you following vesting of your RSUs and dividend equivalents
and satisfaction of all other conditions to the issuance of those shares as set
forth in these Standard Terms. RSUs and dividend equivalents shall not entitle
you to any rights of a stockholder of Common Stock and there are no voting or
dividend rights with respect to your RSUs and dividend equivalents. RSUs and
dividend equivalents shall remain terminable pursuant to these Standard Terms at
all times until they vest and convert into shares. As a condition to having the
right to receive shares of Common Stock pursuant to your RSUs and dividend
equivalents, you acknowledge that unvested RSUs and dividend equivalents shall
have no value for purposes of any aspect of your employment relationship with
the Corporation.
Notwithstanding anything to the contrary in these Standard Terms or the
applicable Notice of Grant, your RSUs and dividend equivalents are subject to
reduction by the Corporation if you change your employment classification from a
full-time employee to a part-time employee.
RSUs and dividend equivalents are not part of your employment contract (if any)
with the Corporation, your salary, your normal or expected compensation, or
other remuneration for any purposes, including for purposes of computing
severance pay or other termination compensation or indemnity.
13.
DISPUTES

Any question concerning the interpretation of these Standard Terms, your Notice
of Grant, the RSUs or the 2006 Plan, any adjustments required to be made
thereunder, and any controversy that may arise under the Standard Terms, your
Notice of Grant, the RSUs or the 2006 Plan shall be determined by the Committee
(including any person(s) to whom the Committee has delegated its authority) in
its sole and absolute discretion. Such decision by the Committee shall be final
and binding unless determined pursuant to Section 15(f) to have been arbitrary
and capricious.




--------------------------------------------------------------------------------




14.
AMENDMENTS

The 2006 Plan and RSUs and dividend equivalents may be amended or altered by the
Committee or the Board of Directors of the Corporation to the extent provided in
the 2006 Plan.
15.
THE 2006 PLAN AND OTHER TERMS; OTHER MATTERS

(a)
Certain capitalized terms used in these Standard Terms are defined in the 2006
Plan. Any prior agreements, commitments or negotiations concerning the RSUs and
dividend equivalents are superseded by these Standard Terms and your Notice of
Grant. You hereby acknowledge that a copy of the 2006 Plan has been made
available to you.

The grant of RSUs and dividend equivalents to an employee in any one year, or at
any time, does not obligate the Corporation or any Subsidiary to make a grant in
any future year or in any given amount and should not create an expectation that
the Corporation or any Subsidiary might make a grant in any future year or in
any given amount.
(b)
To the extent that the grant of RSUs and dividend equivalents refers to the
Common Stock of Intel Corporation, and as required by the laws of your country
of residence or employment, only authorized but unissued shares thereof shall be
utilized for delivery upon vesting in accord with the terms hereof.

(c)
Notwithstanding any other provision of these Standard Terms, if any changes in
the financial or tax accounting rules applicable to the RSUs and dividend
equivalents covered by these Standard Terms shall occur which, in the sole
judgment of the Committee, may have an adverse effect on the reported earnings,
assets or liabilities of the Corporation, the Committee may, in its sole
discretion, modify these Standard Terms or cancel and cause a forfeiture with
respect to any unvested RSUs and dividend equivalents at the time of such
determination.

(d)
Nothing contained in these Standard Terms creates or implies an employment
contract or term of employment upon which you may rely.

(e)
Notwithstanding any provision of these Standard Terms, the Notice of Grant or
the 2006 Plan to the contrary, if, at the time of your termination of employment
with the Corporation,  you are a “specified employee” as defined in Section 409A
of the Internal Revenue Code ("Code"), and one or more of the payments or
benefits received or to be received by you pursuant to the RSUs and dividend
equivalents would constitute deferred compensation subject to Section 409A, no
such payment or benefit will be provided under the RSUs until the earliest of
(A) the date which is six (6) months after  your "separation from service” for
any reason, other than death or “disability” (as such terms are used in Section
409A(a)(2) of the Code), (B) the date of your death or “disability” (as such
term is used in Section 409A(a)(2)(C) of the Code) or (C) the effective date of
a “change in the ownership or effective control” of the Corporation (as such
term is used in Section 409A(a)(2)(A)(v) of the Code). The provisions of this
Section 15(e) shall only apply to the extent required to avoid your incurrence
of any penalty tax or interest under Section 409A of the Code or any regulations
or Treasury guidance promulgated thereunder. In addition, if any provision
of the RSUs would cause you to incur any penalty tax or interest under Section
409A of the Code or any regulations or Treasury guidance promulgated thereunder,
the Corporation may reform such provision to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of Section 409A of the Code.

(f)
Because these Standard Terms relate to terms and conditions under which you may
be issued shares of Common Stock of Intel Corporation, a Delaware corporation,
an essential term of these Standard Terms is that it shall be governed by the
laws of the State of Delaware, without regard to choice of law principles of
Delaware or other jurisdictions. Any action, suit, or proceeding relating to
these Standard Terms or the RSUs and dividend equivalents granted hereunder
shall be brought in the state or federal courts of competent jurisdiction in the
State of California.

(g)
Copies of Intel Corporation's Annual Report to Stockholders for its latest
fiscal year and Intel Corporation's latest quarterly report are available,
without charge, at the Corporation's business office.





--------------------------------------------------------------------------------




(h)
Notwithstanding any other provision of these Standard Terms, if any changes in
law or the financial or tax accounting rules applicable to the RSUs and dividend
equivalents covered by these Standard Terms shall occur, the Corporation may, in
its sole discretion, (1) modify these Standard Terms to impose such restrictions
or procedures with respect to the RSUs and dividend equivalents (whether vested
or unvested), the shares issued or issuable pursuant to the RSUs and dividend
equivalents and/or any proceeds or payments from or relating to such shares as
it determines to be necessary or appropriate to comply with applicable law or to
address, comply with or offset the economic effect to the Corporation of any
accounting or administrative matters relating thereto, or (2) cancel and cause a
forfeiture with respect to any unvested RSUs and dividend equivalents at the
time of such determination.





